Citation Nr: 0914424	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Service connection for low back pain with herniated disc 
claimed as secondary to the service connected left knee 
disability.

2.  Service connection for right knee meniscectomy, claimed 
as secondary to the service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1980 
to July 1985 and in the Army from April 1986 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board requested a Veterans Health Administration (VHA) 
medical opinion regarding the issues in this case in December 
2008.  The opinion was provided in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009 the Board received private medical evidence 
submitted by the Veteran in response to his receipt of the 
January 2009 VHA medical opinion.  On the response form 
enclosed with the new medical evidence, he specifically 
checked the box indicating he desired a remand to the agency 
of original jurisdiction (AOJ) for review of the new 
evidence.  Therefore the Veteran did not waive his right to 
AOJ review.

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the Board that has not already 
been considered by AOJ must be referred to the AOJ for 
initial review unless there has been a waiver of such 
referral by the claimant.  In this case, there has been no 
waiver.  Thus, the case is remanded to the RO to consider the 
evidence and conduct any further development deemed 
appropriate.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal in light 
of all of the evidence of record.  If the 
benefit is not granted, furnish the 
Veteran and his representative with an 
SSOC and afford an opportunity to respond 
before returning the record to the Board 
for future review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





